                 Case 1:20-cr-10263-PBS Document 73 Filed 08/13/21 Page 1 of 3




                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS


    UNITED STATES

              v.                                          Case No. 1:20-cr-10263-PBS-2


    DAVID HARVILLE


       DEFENDANT DAVID HARVILLE’S MOTION TO COMPEL GOVERNMENT TO
             SUPPLEMENT DISCOVERY AND REQUEST FOR HEARING

            NOW COMES defendant David Harville (“Defendant”), through his undersigned counsel,

and pursuant to Local Rules 116.1, 116.2 and 116.3, Fed. R. Crim. P. 16, Brady v. Maryland, 373

U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972)1, as well as 18 U.S.C. § 3500

(“Jencks Act”) and the provisions of due process, confrontation and right to effective assistance of

counsel provisions of the Fifth Amendment and Sixth Amendment, respectively, to the United

States Constitution, and respectfully moves this Honorable Court to compel the Government to

supplement its discovery production with respect to Request No. 2 (as narrowed herein), and

Request No. 4 of Defendant’s discovery letter to the Government dated June 14, 2021 (Document

No. 60).

            Defendant submits the following as grounds for his instant motion:

            1.        Defendant filed and served a discovery letter dated June 14, 2021 in accordance

with Local Rule 116.3 (Document No. 60).

            2.        The Government filed and served its response letter dated June 22, 2021 (Document

No. 61).




1
    Parallel reporter citations omitted.


                                                      1
            Case 1:20-cr-10263-PBS Document 73 Filed 08/13/21 Page 2 of 3




       3.      Defendant’s June 14, 2021 discovery letter contains five (5) requests, and

Defendant is moving to compel herein as to Request No. 2 and Request No. 4.

       4.      Request No. 2 seeks all “302” reports created by the Government concerning the

subject matter of the indictments in the above-captioned action. Defendant herein narrows the

scope of Request No. 2 as to “302” reports concerning those individuals the Government has

disclosed as cooperating witnesses who were interviewed pursuant to a proffer agreement, and will

be called as witnesses should the above-captioned matter proceed to trial.

       5.       Request No. 4 seeks early production of Jenks material, at a minimum, for all

unindicted co-conspirators identified in the Government’s discovery disclosure letter dated

December 21, 2021.

       6.      As detailed in Defendant’s supporting memorandum filed concurrently herewith,

statements by witnesses reduced by the Government into “302” reports that could be considered a

hybrid of exculpatory and Jenks material should be produced to Defendant forthwith under Local

Rule 116.2, Brady and Giglio.

       WHEREFORE, based on the reasons set forth above, the argument made in the supporting

memorandum filed concurrently herewith, Defendant respectfully requests this Honorable Court

allow his within motion to compel discovery as to Request No. 2 and Request No. 4 of his June

14, 2021 discovery letter.

                                LOCAL RULE 116.3(F) CERTIFICATION

   Counsel for Defendant and the Government conferred by telephone on August 12, 2021 and

August 13, 2021 in a good faith attempt to eliminate and/or narrow the issues raised in Defendant’s

within motion to compel prior to its filing.




                                                2
          Case 1:20-cr-10263-PBS Document 73 Filed 08/13/21 Page 3 of 3




                                     REQUEST FOR HEARING

       Defendant respectfully requests that this Honorable Court hear Defendant through his

counsel on the within motion.



Dated: August 13, 2021                               Respectfully submitted,

                                                     DEFENDANT DAVID HARVILLE

                                                     By his attorneys,



                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire
                                                     BBO# 659703
                                                     GELB & GELB LLP
                                                     900 Cummings Center, Suite 207-V
                                                     Beverly, Massachusetts 01915
                                                     Telephone (617) 345-0010
                                                     Facsimile (617) 345-0009
                                                     dgelb@gelbgelb.com

                                                     Jonathan D. McDougall, Esquire
                                                     THE LAW OFFICE OF
                                                     JONATHAN D. MCDOUGALL
                                                     1640 Laurel Street
                                                     San Carlos, CA 94070
                                                     Tel. (650) 594-4200
                                                     Fax (650) 594-4205
                                                     jmcdougall.law@gmail.com
                                                     (appearing pro hac vice)


                                CERTIFICATE OF SERVICE

The undersigned counsel certifies that on August 13, 2021 this document was electronically filed
with the Clerk of Court for the United States District Court for the District of Massachusetts using
the CM/ECF system, which will send a notice of electronic filing (NEF) to all registered
participants in the above-captioned action.

                                                      /s/ Daniel K. Gelb
                                                     Daniel K. Gelb, Esquire


                                                 3
